An appeal by the employer and its insurance carrier from an award made by the Workmen’s Compensation Board which held that the claimant suffered a recurrent right inguinal hernia November 18, 1946, as a result of an industrial accident which had occurred on June 9, 1942, while claimant had been working for the employer, and directing the carrier to furnish claimant with an operation to repair the recurrent right inguinal hernia. Claimant, on June 9, 1942, suffered a right inguinal hernia while lifting a bale of paper in the course of his employment as a boxmaker. In the latter part of 1942, he worked for the General Electric Company as a drill-press operator. In 1944, he obtained a new position as a janitor and superintendent with the board of education of the city of Gloversville. On November 18, 1946, he suffered a recurrence of the right inguinal hernia. The doctor’s evidence was to the effect that the recurrence was due to repeated strains on the repaired condition of the hernia received in 1942. The board found that the recurrent right inguinal hernia, suffered by the claimant on November 18, 1946, was due to- and the result of the accidental injuries sustained by him on June 9, 1942, and was not *956attributable to any new accident, nor due to his employment with the board of education. The board also found that the injuries sustained by claimant were accidental injuries and arose out of and in the course of his employment. The evidence sustains the findings of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Poster, Bussell and Deyo, JJ.